Plaintiff in error was, in the court below, convicted of the offense of unlawfully selling intoxicating liquor. The jury assessed his punishment at a fine of fifty dollars and thirty days confinement in the county jail. Judgment and sentence was entered on the 3rd day of September, 1913. From a careful review of the record it appears that the questions raised have heretofore been by this court decided adversely to the contention of plaintiff in error. It appearing that the verdict and judgment is supported by the evidence, and there being no error in the record, the judgment is affirmed.